UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6303



DEVERAL WITHERS, a/k/a Deveral Whithers,

                                            Plaintiff - Appellant,

          versus


R. M. WUERGLER, Lieutenant,

                                              Defendant - Appellee,

          and

BEDFORD SHERIFF'S DEPARTMENT; MEDICAL DEPART-
MENT, Bedford Regional Annex,

                                                        Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-97-511-R)


Submitted:   May 19, 1998                   Decided:   June 3, 1998


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deveral Withers, Appellant Pro Se.    William Carrington Thompson,
Chatham, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the magistrate judge's order denying
relief on his 42 U.S.C. § 1983 (1994) complaint.* We have reviewed
the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we affirm on the reasoning of the magis-

trate judge. Withers v. Bedford Sheriff's Dep't,, No. CA-97-511-R
(W.D. Va. Feb. 11, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




      *
        The parties consented to jurisdiction of the magistrate
judge pursuant to 28 U.S.C.A. § 636(c) (West 1994 & Supp. 1998).

                                2